Citation Nr: 1412986	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-04 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Propriety of the reduction of special monthly compensation (SMC) benefits based on the need for aid and attendance.  

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The matter was later transferred to the jurisdiction of the Indianapolis, Indiana RO.

A hearing on the issue of the propriety of the reduction of the Veteran's SMC benefits was held before the undersigned Veterans Law Judge on December 19, 2013.  The hearing transcript is of record.

During the hearing, the Veteran communicated an intent to seek a higher rating for service-connected coronary artery disease, and service connection for peripheral artery disease as secondary to the service-connected coronary artery disease.  These claims are referred to the agency of original jurisdiction (AOJ). 

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  SMC based on the need for the aid and attendance had been in effect for more than five years at the time of the June 2008 reduction.   


2.  The December 2007 rating decision that proposed the reduction, the June 2008 rating decision that effectuated the reduction, and the January 2010 statement of the case purporting to justify the reduction do not reflect consideration of the provisions of 38 C.F.R. § 3.344 and were not in accordance with the requirements of the regulation.  The reduction is void ab initio.  


CONCLUSION OF LAW

The criteria for restoration of SMC, based on the need for aid and attendance, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Facts

SMC based on the need for aid and attendance as a result of service-connected posttraumatic stress disorder (PTSD) was established by a September 2003 rating decision; an effective date of October 3, 2001 was assigned.  

In February 2007, the Veteran underwent a VA examination for the purpose of determining continued eligibility to a total schedular rating for PTSD and for determining his competency to handle the disbursement of his VA benefit.  

Based on the findings of the February 2007 examiner, a proposal to reduce the Veteran's SMC benefit was issued in December 2007.  The Veteran was informed of this proposal later that month, and given 60 days to respond.  He was also informed of his right to request a hearing on the matter.  

The Veteran did not respond and, in a June 2008 rating action, SMC based on the need for the aid and attendance was reduced to a lower rate pursuant to 38 U.S.C.A. § 1114(s), effective September 1, 2008.     

Law and Regulations

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

When reduction in an evaluation is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 establishes greater protections of benefits which have been in effect for five years or more.  38 C.F.R. § 3.344(c).  In such a case, the AOJ must find the following: (1) the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. See Kitchens v. Brown, 7 Vet. App. 320  (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

SMC based on the need for aid and attendance had been in effect for over six years at the time the reduction became effective.  Thus, the provisions of 38 C.F.R.          § 3.344 apply. 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis

The reduction of SMC is void ab initio because the provisions of 38 C.F.R. § 3.344 were not considered.  The Veteran was not notified of the provisions of 38 C.F.R.     § 3.344 at any time.  Additionally, the June 2008 rating decision did not make a finding that the February 2007 VA examination used as a basis for the reduction was as full and complete as the examination on which SMC based on the need for aid and attendance rating was established.  There were also no findings that the material improvement found would be maintained under the ordinary conditions of life. 

Accordingly, restoring SMC based on the need for aid and attendance is warranted, effective September 1, 2008.


ORDER

The reduction of SMC at the aid and attendance rate was not proper, and SMC is reinstated effective September 1, 2008.


REMAND

In August 2006, the Veteran filed a timely notice of disagreement to a March 2006 decision denying entitlement to specially adapted housing.  The AOJ has not, and must now issue, a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

The Veteran was scheduled for a hearing on this issue before a Decision Review Officer at the Boston RO on January 9, 2007.  The hearing transcript is not of record must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the transcript of the Veteran's hearing before a Decision Review Officer at the Boston RO on January 9, 2007.

2.  Then, issue an SOC for the issue of entitlement to specially adapted housing.  If the Veteran appeals, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


